The plaintiff alleged, inter alia, that the lumbosacral region of her spine and her shoulders sustained certain injuries as a result of the subject accident. In support of their motion for summary judgment, the defendants submitted competent medical evidence establishing, prima facie, that the alleged injuries did not constitute serious injuries within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]; Staff v Yshua, 59 AD3d 614 [2009]).
In opposition, the plaintiff provided competent medical evidence raising a triable issue of fact as to whether the alleged injuries to the lumbosacral region of her spine constituted serious injuries under the permanent consequential limitation of use and significant limitation of use categories of Insurance *1019Law § 5102 (d) (see Dixon v Fuller, 79 AD3d 1094 [2010]). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Skelos, J.E, Angiolillo, Belen, Lott and Roman, JJ., concur.